Case: 17-10561      Document: 00514261215         Page: 1    Date Filed: 12/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 17-10561                              FILED
                                  Summary Calendar                     December 5, 2017
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                              Clerk


                                                 Plaintiff-Appellee

v.

CONRADO PARTIDA-CALLES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:16-CR-41-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Conrado Partida-Calles appeals the 24-month above-guidelines sentence
and three-year term of supervised release imposed following his guilty plea
conviction for illegal reentry after deportation. He argues that his sentence
violates due process because it exceeds the statutory maximum sentence of
8 U.S.C. § 1326(a). He concedes that the issue whether his eligibility for a
sentencing enhancement under § 1326(b) must be alleged in the indictment


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10561    Document: 00514261215    Page: 2   Date Filed: 12/05/2017


                                No. 17-10561

and proved to a jury is foreclosed by Almendarez-Torres v. United States, 523
U.S. 224 (1998). He seeks to preserve the issue for possible Supreme Court
review because, he argues, subsequent Supreme Court decisions indicate that
the Court may reconsider this issue.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in an indictment or found by a jury beyond a
reasonable doubt. Subsequent Supreme Court decisions have not overruled
Almendarez-Torres. See United States v. Wallace, 759 F.3d 486, 497 (5th Cir.
2014) (considering the effect of Alleyne v. United States, 570 U.S. 99 (2013));
United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007)
(considering the effect of Apprendi v. New Jersey, 530 U.S. 466 (2000)). Thus,
Partida-Calles’s argument is foreclosed.
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                       2